The Chancellor.—I
am satisfied, from the proof in this, cause, that the bond executed by Malvina Downey in favor of Thomas M. Philips was fraudulent against Joseph T. Taggart, the complainant, a Vona fide creditor of the said Malvina Downey.
It was, without consideration, executed on the same day, or early the next morning, as that on which the obligation to Taggart was executed, and under circumstances which clearly indicate that the object and purpose of its execution was to defraud a creditor of his just rights.
Philips was an active participant in the fraud. He was utterly unable to advance $2,000 or any other sum as consideration of the bond.
The proofs in this respect in the cause show him to be without pecuniary means, without regular occupation of any kind by which an honorable support could be earned, and living about the house of the said Malvina Downey, supported by her, in a relation alike discreditable to both.
The judgment entered on said obligation, and the execution thereon issued, are fraudulent as against the complainant.
I therefore direct that the sheriff, William H. Lambson, bring the amount of the debt, interest, and costs due the complainant on his said execution in the said sheriff’s hands, *239if there he sufficient for that purpose, of the proceeds of the sale made by him of the goods and chattels of Malvina Downey, into this court. And should the proceeds of said sale be insufficient to satisfy the said execution of the complainant, I direct that said sheriff bring into this court the whole amount of the proceeds of said sale. I further order and decree that the preliminary injunction heretofore awarded in this cause be made perpetual.